Citation Nr: 0114385	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to October 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the No. Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a rating decision dated in May 1999, the RO 
increased the rating evaluation from zero percent to 10 
percent.  The veteran filed a notice of disagreement in 
August 1999 and perfected his appeal to the Board in 
September 1999.

The veteran presented for a VA examination in April 2000.  In 
a statement dated in September 2000, the veteran's 
representative argued that the case should be remanded to 
obtain all pertinent clinical records for an evaluation of 
service-connected PTSD.  In a decision dated in September 
2000, the Board remanded the case to the RO and instructed it 
to contact the veteran to determine whether he was currently 
receiving outpatient mental health treatment and to obtain 
any outstanding mental health treatment records.  In February 
2001, the RO contacted the veteran who confirmed that he had 
not had any mental health treatment and that he had no 
additional evidence to offer in support of his claim.  


FINDING OF FACT

PTSD is productive of no more than social impairment due to 
mild or transient symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in August 1999 and a supplemental statement of the 
case in May 2000, both of which informed him of the evidence 
necessary to substantiate his claim and provided him with an 
opportunity to submit additional evidence.  The veteran was 
provided VA psychiatric examinations.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  When alerted to the possibility of 
evidence, the Board remanded and sought clarification.  In 
April 2001, he was reminded that he could submit additional 
evidence.  Thus, the Board finds that VA's duty to provide 
him with notice and assist him with the development of his 
claim has been satisfied, and that the instant claim is ready 
for appellate adjudication. 

Factual Background

The veteran was first diagnosed with PTSD during a VA 
psychiatric rating examination in January 1994.  

In August 1998, the veteran sought an increased rating for 
his service-connected PTSD and presented for a VA psychiatric 
examination in September 1998.  At that time, the veteran was 
not receiving any mental health treatment, but was taking an 
antidepressant, the name and dosage of which he was unaware.  
The veteran described his functioning as "just about normal 
for me."  He denied nightmares and stated that he "hardly 
ever" thought about his military experiences because he has 
"put that behind" him.  There was no increased startle.  He 
reported getting along fine with his wife and a number of 
friends, whom he did not see as often because of his physical 
problems. 

The examiner noted that the veteran conversed readily and was 
fully cooperative, although his mood was one of mild anxiety 
with affect appropriate to content.  His thought processes 
and associations were logical and tight and no loosening of 
associations was noted, although there was some memory 
impairment.  There was no indication of hallucinations, 
delusional material or suicidal ideation.  The examiner found 
his insight was somewhat limited while his judgment was 
adequate.  The examiner's diagnosis was chronic PTSD and 
assigned a GAF score of 75.  The examiner stated that the 
symptoms of PTSD were quite mild, but there was a distinct 
possibility that his apparent cognitive disorder was 
interfering with his manifesting PTSD symptoms.

The veteran presented for a VA psychiatric examination in 
April 2000.  The veteran reported that he was not being 
treated by a mental health practitioner but was taking an 
antidepressant, the name and dosage of which he was unaware.  
The veteran described his currently functioning as "about 
right."  He reported no nightmares, no intrusive thoughts, 
no increased startle, and no aversion to being around people.  
He stated that he got along well with his wife and that they 
had a number of visitors and neighbors who came by including 
a large crowd of family members on Easter, with whom he had a 
great time.  

The examiner noted that the veteran conversed readily, his 
behavior and speech were within normal limits, but eye 
contact was somewhat limited.  There was no indication of 
anxiety or dysphoria.  His mood was euthymic and affect was 
appropriate to content.  His thought processes and 
associations were logical and tight and no loosening of 
associations was noted nor was there any confusion.  The 
examiner detected some memory impairment.  He was oriented to 
person and place, but did not know the date.  There was no 
indication of hallucinations, delusional material or 
homicidal or suicidal ideation.  His insight and judgment 
were adequate.  The examiner's impression was chronic PTSD 
and assigned a GAF score of 75.  The examiner noted that the 
veteran displayed very few actual, ongoing symptoms of PTSD, 
but allowed for the possibility that he may have had more 
symptoms but did not report them readily.

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor. 38 C.F.R. 
§ 4.3 (2000).

In determining the appropriate disability evaluation for the 
veteran's PTSD, the question to be answered is whether 
manifestations of PTSD meet (or more nearly approximate) the 
criteria for a rating in excess of the currently assigned 10 
percent. As the veteran filed his claim for benefits based 
on PTSD subsequent to November 7, 1996, only the amended 
criteria pertinent to rating mental disorders are for 
application in this case.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

Under 38 C.F.R. § 4.130 (2000), a 10 percent evaluation is 
found where PTSD is manifested by occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or where the 
symptoms are controlled by continuous medication.  A 30 
percent disability rating will be found when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

Analysis

A review of the competent psychiatric evidence in the 
veteran's claims file reveals that the veteran's 
symptomatology of PTSD has changed very little.  During his 
September 1998 and April 2000 psychiatric examinations, the 
veteran reported socializing with friends and family.  He 
attributed the decrease in socializing over time to his 
physical problems, not to his PTSD.  During every 
examination, he has reported that he gets along fine with his 
wife.  Additionally, throughout this period the veteran has 
never reported any hallucinations, delusions, homicidal or 
suicidal ideation.  His thought processes and associations 
have always been found to be logical and tight, with no 
loosening of associations or any confusion.  

During his most recent examinations in September 1998 and 
April 2000, he reported no nightmares and no intrusive 
thoughts.  During these examinations he described his 
functioning as "just about normal for me" and "about 
right," respectively.     

The veteran has consistently received GAF scores of 75.  This 
score indicates very mild, if any, symptoms including 
depression or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  In this 
case, the psychiatric examinations have not indicated that 
the veteran is depressed, nor that his PTSD has created any 
difficulty in his social functioning or prevented him from 
maintaining meaningful interpersonal relationships.  The 
veteran has reported enjoying the company of friends and 
relatives and his socializing is limited by physical 
problems, and not by his PTSD.

The veteran would be entitled to an evaluation of 30 percent 
for his service-connected PTSD if he demonstrated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  In this 
case, the veteran has stated that he enjoys socializing with 
friends and relatives and is only limited by his physical, 
not mental, problems.  The only indication of any depression 
or anxiety was during the September 1998 examination in which 
the examiner noted that the veteran was mildly anxious.  
There is no competent medical evidence that the veteran 
suffers from suspiciousness, panic attacks, or chronic sleep 
impairment. 

The totality of the evidence shows that the veteran does not 
meet the criteria necessary for an increased evaluation.  The 
veteran is competent to report that he is worse or that he 
should be awarded an increased evaluation.  However, the most 
probative evidence of the degree of the veteran's impairment 
consists of the evaluations of the skilled medical 
professionals.  We conclude that the objective examination 
reports, reflecting GAFs of 75, and clinical findings 
reflecting mild impairment, are more probative than the 
veteran's lay statements.  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.



ORDER

An increased evaluation for PTSD is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

